Motion for a stay and for other relief granted on condition that the defendant-appellant continues to pay to the plaintiff-respondent the sum of $100 per week and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 25, 1961, with notice of argument for June 6, 1961, said appeal to be argued or submitted when reached. That branch of the motion seeking to dispense with the printing in the record on appeal of the testimony and exhibits before the Official Referee is granted on condition that the original stenographic transcript of the testimony taken at the hearings before the Official Referee and the exhibits are filed with this court on or before May 25, 1961. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ .